Case 1:18-cv-03351-RLY-DLP Document 60-1 Filed 04/18/19 Page 1 of 1 PageID #: 412




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CARDINAL SQUARE, LLC,                               )
                                                     )
                PLAINTIFF,                           )
                                                     )       Case No. 1:18-cv-03351-RLY-DLP
 v.                                                  )
                                                     )       Electronically Filed
 ENVELOP GROUP, LLC, ET AL.,                         )
                                                     )
                DEFENDANTS.                          )

                                             ORDER

        Motion having been made by Defendant, Envelop Group, LLC, for an order dismissing

 Plaintiff’s Second Amended Complaint against it for failure to state a claim upon which relief can

 be granted, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED that Envelop Group, LLC’s motion is GRANTED and it is

 hereby dismissed from this action.
